Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 5/25/2021 was received and considered.
Claims 1-20 are pending.

Specification
The abstract of the disclosure is objected to because of a minor informality.  Correction is required.  See MPEP § 608.01(b).  
In line 1, “A computerize” should be replaced with “A computerized”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 12-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0106502 A1 to Farrell et al. (Farrell) in view of US 2017/0221488 A1 to Xiong.
Regarding claim 1, Farrell discloses a creating a plurality of passphrases (prompting user, ¶35, who responds with one or more words/passphrases selected from a high-perplexity vocabulary, ¶34, ¶41; see also p. 5, Table 2) from recorded parts of prior interactions of the customer with an agent (recorded parts of prior enrollment, ¶31), the interactions comprising phrases the user has uttered (user utters a number of words, ¶33), the phrases having enough words to create a phrase having a sufficient ability to be voice recognized by a voice biometric model (phrases are sufficient for generating a voice signal having user-specific characteristics, ¶33); receiving a request for authentication of the customer, the customer is enrolled in the self-service system (authentication system, ¶34) with a text-independent voice print (challenge includes words not used in enrollment, ¶35; voiceprint is a model of the user's speech, ¶32); determining a passphrase from a plurality of passphrases to transmit to the customer based on comparing each of the plurality of passphrases to a text-dependent or text-independent voice biometric model (determine challenge from vocabulary based on enrollment, ¶35 and based on accuracy and overlap, ¶¶36-37); transmitting a request to the customer to repeat the passphrase (prompt user, ¶35, ¶41); receiving an audio stream of the passphrase (¶51); authenticating the customer by comparing the audio stream of the passphrase against the text-independent voice print (comparing characteristics of the received signal with those extracted during enrollment, ¶¶51-52); and updating the voiceprint with the most recent response (storing updated voiceprint, ¶65).  Farrell lacks if the customer is authenticated, then storing the audio stream of the passphrase.  However, Xiong teaches storing voice audio and storing text information corresponding to the voice print (¶28, ¶30, ¶44) to facilitate performance statistics (¶29) and increase accuracy (¶52, ¶87).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farrell to include, if the customer is authenticated, then storing the audio stream of the passphrase.  One of ordinary skill in the art would have been motivated to perform such a modification to allow analysis of the voice data and/or to update the voice data used in authentication, as taught by Xiong.  
Regarding claim 12, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.  
Regarding claims 2 and 13, Farrell lacks explicitly upon receipt of a subsequent request for authentication of the customer, determining another passphrase that is different from the previous passphrase, as, even though Farrell discloses avoiding replay attacks, Farrell is silent regarding a subsequent request.  However, a subsequent request would have been seen as ordinary and in fact the intended operation of Farrell, as the reference teaches authenticating users.  Further, Farrell teaches selecting random challenge phrases, ¶44 and avoiding replay attacks, ¶77.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farrell to determine another passphrase that is different from the previous passphrase, as Farrell is silent regarding a subsequent request.  One of ordinary skill in the art would have been motivated to perform such a modification to avoid a replay attack, as taught by Farrell.
Regarding claims 3 and 14, Farrell, as modified above, is silent regarding for each subsequent request for authentication, presenting the customer with a unique passphrase of the plurality of passphrases; and storing an audio stream of each corresponding unique passphrase as recited by the customer.  However, a subsequent request would have been seen as ordinary and in fact the intended operation of Farrell, as the reference teaches authenticating users.  Further, as modified above with respect to Xiong, Farrell teaches storing a voice and storing text information corresponding to the voice print (¶28, ¶30, ¶44) to facilitate performance statistics (¶29) and increase accuracy (¶52, ¶87).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farrell to include for each subsequent request for authentication, presenting the customer with a unique passphrase of the plurality of passphrases; and storing an audio stream of each corresponding unique passphrase as recited by the customer.  One of ordinary skill in the art would have been motivated to perform such a modification to re-authenticate the user at a subsequent time and to allow analysis of the voice data and/or to update the voice data used in authentication, as taught by Xiong.  
Regarding claims 5 and 16, Farrell discloses wherein determining the passphrase further comprising combining two or more passphrases from the plurality of passphrases (¶36, ¶41).
Regarding claim 7, Farrell discloses wherein the plurality of passphrases is input by a user (enrollment, ¶44).
Regarding claim 9, Farrell discloses wherein the plurality of passphrases is updated (updating voiceprint, ¶65).
Regarding claim 20, Farrell discloses wherein the processor is configured to update the plurality of passphrases based on computerized text (passphrases are determined based on vocabulary that has a similar structure to the enrollment vocabulary, p. 5, Table 1; see also ¶38).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell and Xiong, as applied to claims 1 and 12 above, in view of US 2018/0040325 A1 to Melanson et al. (Melanson).
Regarding claims 4 and 15, while Farrell teaches avoiding replay attacks by avoiding reusing challenge prompts, Farrell, as modified above, lacks wherein determining the passphrase further comprises selecting the passphrase from the plurality of passphrases such that the same passphrase is not used more than a minimum number of reuse times.  However, Melanson teaches choosing a voice authentication prompt from a library that has not been included in a certain number of previous requests and/or has not been selected as a prompt previously within a certain time window (¶111).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farrell, as modified above, such that determining the passphrase further comprises selecting the passphrase from the plurality of passphrases such that the same passphrase is not used more than a minimum number of reuse times.  One of ordinary skill in the art would have been motivated to perform such a modification to ensure that a given passphrase is not utilized often, thus avoiding replay attacks, as taught by Melanson.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell and Xiong, as applied to claims 1 and 12 above, in view of US 10,127,911 B2 to Kim et al. (Kim).
Regarding claims 8 and 18, Farrell, as modified, discloses wherein the plurality of passphrases is automatically updated (¶65), but not automatically populated.  However, Kim teaches that it was known to receive from a customer and utilize the audio to build a profile (voice biometric passphrases, col. 8, lines 7-22) without forcing a separate enrollment process, to increase accuracy (col. 8, lines 53-60).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farrell, as modified above, such that the plurality of passphrases is automatically populated.  One of ordinary skill in the art would have been motivated to perform such a modification to increase accuracy and to ease the user’s burden, as taught by Kim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent Nos. US 10,592,649 B2 and US 11,062,011 B2, per the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.  See additional discussion below.  Note that removal of limitations from the patent claims to arrive at the instant claims would have been obvious for reasons of breadth.

17/329,425
US 10,592,649 B2
US 11,062,011 B2
1
1
1
2
2
2
3
3
3
4
4
4
5
5
5
6
6
6
7
7
7
8
8
8
9
9
9
10
10
10
11
11
11
12
1 – The instant claim is directed to a system, where the patent claim is directed to a method.  However, a skilled artisan would have found it obvious to utilize a known computing system to execute the method of the patent.
1 – The instant claim is directed to a system, where the patent claim is directed to a method.  However, a skilled artisan would have found it obvious to utilize a known computing system to execute the method of the patent.
13
2
2
14
3
3
15
4
4
16
5
5
17
6
6
18
8
8
19
10
10
20
11
11


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
October 6, 2022